 

Exhibit 10.52

 

SEVEN STARS CLOUD GROUP, INC.

 

AMENDMENT NO. 1 TO

CONVERTIBLE PROMISSORY NOTE

 

This AMENDMENT NO. 1 TO CONVERTIBLE PROMISSORY NOTE (the “Amendments”),
effective as of December 31, 2017 (the “Effective Date”), is by and among Seven
Stars Cloud Group, Inc., a Nevada corporation (the “Company”) and BT Capital
Global Limited, a British Virgin Islands company (“Purchaser”):

 

WHEREAS, the Company and Purchaser are parties to that certain Convertible
Promissory Note of the Company, dated as of January 30, 2017, in principal
amount of Fifty Million Dollars ($50,000,000) (the “Note”); and

 

WHEREAS, the Company and Purchaser desire to amend the Note as provided herein;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.Effective as of the Effective Date, Section 1.1 of the Note shall be deleted
in its entirety and, in lieu thereof, the following new Section 1.1 is inserted:

 

“Maturity Date. The Principal and any other amounts payable to Purchaser
hereunder, shall be due and payable to Purchaser on December 31, 2018 (the
“Maturity Date”).”

 

2.Except as expressly amended by this Amendment, the terms and conditions of the
Note are hereby confirmed and shall remain in full force and effect without
impairment or modification.

 

3.This Amendment shall be governed by and construed in accordance with the laws
of the State of New York without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

 

4.This Amendment may be executed electronically via email or facsimile and in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

  SEVEN STARS CLOUD GROUP, INC.         By: /s/ Bruno Wu   Name: Bruno Wu  
Title: Chief Executive Officer       BT CAPITAL GLOBAL LIMITED         By: /s/
Yang Siyi   Name: Yang Siyi   Title: Director

 

[Signature Page – Amendment No. 1 to Convertible Promissory Note]

 

 

